DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         GABRIELLA DAVILA,
                             Appellant,

                                    v.

          LISANDRA VELASQUEZ and THERESA SHELTON,
                         Appellees.

                                No. 4D18-9

                         [December 13, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE12-
027177.

  Neil Rose of Bernstein, Chackman, Liss, Hollywood, for appellant.

  Justin R. Parafinczuk and Marcus J. Susen of Koch Parafinczuk Wolf
Susen, Fort Lauderdale, and Brian J. Holland of Law Office of Brian
Holland, P.A., Fort Lauderdale, Lisandra Velasquez for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.